DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 14-25 and 28-33 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boussagol et al. (Pub No. US 2007/0022940 A1, hereinafter Boussagol) and further in view of Letertre et al. (Pub No. US 2012/0329243 A1, hereinafter Letertre).
With regards to claim 14, Boussagol teaches a process for transferring a thin layer comprising a first material onto a support substrate comprising a second material, the first and the second materials having different coefficients of thermal expansion (see Fig. 1, first material 1, support substrate 5, see ¶31, materials of 1 and 5 are different and this have different thermal expansion coefficients) the process comprising: 
providing a donor substrate comprising an assembly of a thick layer of the first material and a handle substrate, a coefficient of thermal expansion of the handle substrate being similar to that of the support substrate, and the donor substrate having a main face on the thick layer (see Fig. 1, donor substrate / handle substrate 2 with thick layer of first material 1’, layer 1’ and support substrate 5 with similar thermal expansion coefficients, see ¶24 and ¶31; 
introducing light species into the thick layer to generate an embrittlement plane therein and to define the thin layer between the embrittlement plane and the main face of the donor substrate (see Fig. 1, see ¶29, species 200 implanted into thick layer of first material 1’);
assembling the main face of the donor substrate with one face of the support substrate; and detaching the thin layer from the embrittlement plane (see Fig. 1, main face of donor / handle substrate 2 on face of support substrate 5, detaching thin layer 1).
	Boussagol, however, is specifically silent utilizing heat treatment to cause detachment.
	In the same field of endeavor, Letertre teaches how upon application of a weakened zone from species like He and H atoms, heat treatment can be applied to help facilitate separation of layers (see ¶70, ¶71).
	Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to incorporate a heat treatment for separation since this would help facilitate separation of layers upon implantation of species as taught by Letertre.

	With regards to claim 15, Boussagol teaches the process of claim 1, wherein the coefficient of thermal expansion of the first material of the thick layer and the coefficient of thermal expansion of the second material of the support substrate differ by at least 10% at room temperature (see ¶31).

	With regards to clam 16, Boussagol is silent teaching the process of claim 15, wherein a difference in coefficient of thermal expansion of the handle substrate and that the coefficient of thermal expansion of the support substrate is less, as an absolute value, than the difference in coefficient of thermal expansion of the thick layer and the coefficient of thermal expansion of the support substrate.
	It would have been obvious to a person having ordinary skill in the art at the time of filing to tailor the device to have the claimed coefficient of thermal expansions for the substrates and thick layer since it would affect adhesive properties, crystalline uniformity affected by mismatch of crystallinities from expansion, and conductive properties due to potential deformities.  One of ordinary skill would be motivated to minimize the difference of thermal expansions to minimize potential deformities and conductivity properties.

	With regards to claim 17, Boussagol teaches the process of claim 16, wherein the implanted light species comprise hydrogen and/or helium ions (see ¶29).

	With regards to claim 18, Boussagol is silent teaching the process of claim 17, wherein the first material comprises a ferroelectric material.
	It would have been obvious to a person having ordinary skill in the art at the time of filing to select a known material based on suitability for intended use (see MPEP 2144.07).  Here, one of ordinary skill may elect to apply the claimed methods to transfer thin films of ferroelectric materials as well for a specific application/purpose.
	
	With regards to claim 19, Boussagol teaches the process of claim 18, wherein the first material comprises a ferroelectric material selected from among LiTaO3, LiNbO3, LiAlO3, BaTiO3, PbZrTiO3, KNbO3, BaZrO3, CaTiO3, PbTiO3 and KTaO3.
	Examiner hereby takes official notice that the claimed materials are notoriously well-known ferroelectric materials within the semiconductor industry.

	With regards to claim 20, Boussagol teaches the process of claim 19, wherein the support substrate comprises silicon (see ¶24).

	With regards to claim 21, Boussagol teaches the process of claim 20, wherein the handling substrate is of the same composition as the support substrate (see ¶24 and ¶31, support substrate 5 and donor/handle substrate 2 of same composition).

	With regards to claim 22, Boussagol teaches the process of claim 14, wherein the handle substrate has a thickness equal to a thickness of the support substrate.
	It would have been obvious to a person having ordinary skill in the art at the time of filing to have same thickness since differences between prior art and claim would not perform differently and thus would not be patentably distinct (see MPEP 2144.04).

	With regards to claim 23, Boussagol teaches the process of claim 14, wherein the thick layer has a thickness of between 10 and 400 micrometers.
It would have been obvious to one of ordinary skill to determine the optimum thickness (see In re Aller, Lacey, and Hall (10 USPQ 233-237).  It is not inventive to discover optimum or workable ranges by routine experimentation.  Note that the specification contains no disclosure of either the critical nature of the claimed ranges or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical (see In re Woodruff, 919 f.2d 1575, 1578, 16 USPQ 2d 1934, 1936 (Fed. Cir. 1990)).  Here, one would arrive at the claimed thickness in order to fulfill size requirements for a particular application.

With regards to claim 24, Boussagol teaches the process of claim 14, wherein the donor substrate comprises a source substrate bonded to the handle substrate (see Fig. 1, donor substrate comprises a source substrate material 1’ on top of handle substrate 2).

With regards to claim 25, Boussagol teaches the process of claim 24, wherein the source substrate bonded to the handle substrate by molecular adhesion (see Fig. 1, source substrate from 1’ bonded to handle 2 by molecular adhesion).


With regards to claim 28, Boussagol is silent teaching the process of claim 14, wherein a difference in coefficient of thermal expansion of the handle substrate and that the coefficient of thermal expansion of the support substrate is less, as an absolute value, than the difference in coefficient of thermal expansion of the thick layer and the coefficient of thermal expansion of the support substrate.
It would have been obvious to a person having ordinary skill in the art at the time of filing to tailor the device to have the claimed coefficient of thermal expansions for the substrates and thick layer since it would affect adhesive properties, crystalline uniformity affected by mismatch of crystallinities from expansion, and conductive properties due to potential deformities.  One of ordinary skill would be motivated to minimize the difference of thermal expansions to minimize potential deformities and conductivity properties.

With regards to claim 29, Boussagol teaches the process of claim 14, wherein the implanted light species comprise hydrogen and/or helium ions (see ¶29).

With regards to claim 30, Boussagol is silent teaching the process of claim 14, wherein the first material comprises a ferroelectric material.
It would have been obvious to a person having ordinary skill in the art at the time of filing to select a known material based on suitability for intended use (see MPEP 2144.07).  Here, one of ordinary skill may elect to apply the claimed methods to transfer thin films of ferroelectric materials as well for a specific application/purpose.

With regards to claim 31, Boussagol is silent teaching the process of claim 30, wherein the first material comprises a ferroelectric material selected from among LiTaO3, LiNbO3, LiAlO3, BaTiO3, PbZrTiO3, KNbO3, BaZrO3, CaTiO3, PbTiO3 and KTaO3.
Examiner hereby takes official notice that the claimed materials are notoriously well-known ferroelectric materials within the semiconductor industry.

With regards to claim 32, Boussagol teaches the process of claim 14, wherein the support substrate comprises silicon (see ¶24).

With regards to claim 33, Boussagol teaches the process of claim 14, wherein the handling substrate is of the same composition as the support substrate (see ¶24 and ¶31, support substrate 5 and donor/handle substrate 2 of same composition).

Claims 26 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boussagol and Letertre as applied to claim 24 above, and further in view of Abir et al. (Pub No. US 2011/0192343 A1, hereinafter Abir).
With regards to claim 26, Boussagol and Letertre are silent teaching the process of claim 24, further comprising thinning of the source substrate to provide the thick layer.
In the same field of endeavor, Abir teaches a method in which the source substrate is reused again by polishing the surface after a cycle of transfer of a thin film from the source substrate (see ¶97).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to thin the source substrate by polishing in order to allow the user to recycle the use of the source substrate for subsequent thin film transfers as taught by Abir.

With regards to claim 27, Abir teaches the process of claim 26, wherein thinning the source substrate comprises at least one process selected from among milling the source substrate, chemical-mechanical polishing of the source substrate, and etching of the source substrate (see ¶97).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE LEE whose telephone number is (571)270-1224. The examiner can normally be reached Monday - Friday 9:30AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JAE LEE/Primary Examiner, Art Unit 2899                                                                                                                                                                                                        

JML